Title: From Benjamin Franklin to Catharine Greene, 7 April 1782
From: Franklin, Benjamin
To: Greene, Catharine


My dear old Friend,
Passy, April 7. 1782.
If the Comte de Segur, Son of the Minister of War should happen to be in your Neighbourhood, I recommend him warmly to your Civilities & Friendship, and to those of the good Governor. You will find him as amiable and deserving as any of the French Officers whose good Conduct you so much applauded last Year. I continue as hearty and well as when you first knew me, which I think is near 30. Years, tho’ perhaps you will not care to own so much. Make my respectful Compliments acceptable to Mr. Greene, give my Love to my Friend Ray, and believe me ever my dear Friend, Your most affectionately. &c—
Madam Green.—
